DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to an amendment filed 4/26/2021.
Claims 25-33 and 35-45 are pending. 
This application is a Divisional Application of U.S. Application No. 14/776,106, filed September 14, 2015, now U.S. Patent 10,137,223, which is a U.S. National Phase Application of PCT International Application PCT/US2014/025636, filed March 13, 2014, which claims priority benefit of U.S. Application No. 61/785,031, filed March 14, 2013 the disclosures of which are incorporated herein in their entirety.

Response to Amendments
Information disclosure statements filed 2/24/15 and 1/8/16 have been identified and the documents considered.  The corresponding signed and initialed PTO Form 1449 has been mailed with this action.  The documents listed as Search Reports and office actions have been considered but have been crossed off the 1449 so that it will not appear on the face of any patent issuing from the instant application.  

Claim Objections
Claims 25, 31 is objected to because of the following informalities: in claim 25, each of “tendon” and “ligament” requires the article “a”. In claim 31, the preposition “in” is missing prior to “in vitro” in line 7. 
For consistency, claims38-40 and 43-45 should refer to “the” tissue, ligament or nerve . 
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-33 and 35-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The dependent claims are included in the rejection because they fail to address or clarify the basis of the rejection as discussed in detail for the independent claims.
Claim 25 lacks proper antecedent basis for the term “the fibers” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 112, first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-33 and 35-45 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of treating a subject with a tissue defect that is a tendon, a ligament or a nerve defect, the method comprising surrounding the tissue defect with a scaffold by implantation thereof wherein the scaffold comprises at least two fibers that are cross-linked wherein the at least two fibers comprise collagen, wherein FFT analysis of the scaffold demonstrates that the at least two fibers have major adjacent peaks that are about 1800 apart from each other or are anisotropic wherein autologous cells for treatment of the tendon, ligament or nerve defect are seeded on the scaffold and the implantation of the seeded scaffold treats the tissue defect, the ligament defect or the nerve defect; 
or a method of cell culture (or differentiation), the method comprising placing the cells on the scaffold wherein the scaffold comprises at least two fibers that are cross-linked wherein the fibers comprise collagen and growing the cells in condition suitable for the cell culture (or the differentiation), wherein FFT analysis of the scaffold demonstrates that the at least two fibers have major adjacent peaks that are about 1800 apart from each other comprising collagen, does not reasonably provide enablement for any other embodiment.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. This rejection is based in part on the previous rejection. However, the amendment to recite that the scaffold comprises one or more cross-linked fibers has led to new rejections. The italicized portions are at issue with the claims.
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the patent coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is required is not based on a single factor but is rather a conclusion reached by weighing many factors (See Ex parte Forman, 230 USPQ 546 (Bd. Pat. re Wands, 8USPQ2d 1400 (Fed. Cir. 1988); these factors include the following:
The claims have been evaluated in light of the art at the time of filing and found not to be commensurate in scope with the specification. The MPEP teaches, "However, claims reading on significant numbers of inoperative embodiments would render claims non- enabled when the specification does not clearly identify the operative embodiments and undue experimentation is involved in determining those that are operative. Atlas Powder Co. v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 1577, 224 USPQ 409, 414 (Fed. Cir. 1984); In re Cook, 439 F.2d 730, 735, 169 USPQ 298,302 (CCPA 1971). (see MPEP 2164.08(b). 
Nature of invention.  Instant claim 25 and 26 are drawn to methods of treating a subject with a tissue defect or a gap in a tissue by use of scaffolds. The nature of the invention is tissue engineering. Claims 27 and 31 are drawn to in vitro cell culture or differentiation. 
Scope of the invention.  The scope of the invention is fairly broad in that the claims do not indicate the material comprising the scaffold nor do the claims indicate to where the treatment and application are performed. 
 Number of working examples and guidance.  Applicants teach construction of a scaffold comprised of heart basement membrane and polycaprolactone wherein dorsal root ganglion were seeded thereon leading to development of neurite outgrowths (example 2 and 3). 
State of the art.  The art of tissue engineering has been under examination since 1988 and as set forth by Hutmacher et al is a multidisciplinary art (see page 245). 
The state of the art just before the time of fling was such that the predictability was quite low (Werner et al). 

Reviewing the literature, it can be concluded that it is by no means clear what defines an ideal scaffold–cell or scaffold–neotissue construct, even for a specific tissue type. Since some tissues perform multiple functional roles, it is unlikely that a single scaffold would serve as a universal foundation for the regeneration of even a single tissue. In this context it is salutary to recall one
of the many definitions of biocompatibility of materials, which determines the suitability of a particular material, within the context of the functional role played by the materials following implantation. The considerations for scaffold design are hence complex and include material
composition, architecture, structural mechanics, surface properties, degradation properties and products, together with the composition of any added biological components and, of course, the changes in all of these factors with time.

For each envisioned application, successful TECs will have certain minimum requirements for biochemical and physical properties. Scaffolds may be required to provide sufficient initial mechanical strength and stiffness to substitute for the mechanical function of the diseased
or damaged tissue which the TEC aims at repairing or regenerating.
 

Even into 2019, this predictability was still of concern. Sharma taches, 2019, page 1. 
These tissue-engineered constructs can be helpful in restoring and repairing malfunctioned tissues and organs at the high social and economic point of view (WHO Scientific Group, 2003; Kang et al., 2015). It is challenging to incorporate these bioengineered materials due to limitations of onsite target and side effects such as cell toxicity, interfering with immune systems, and transporting mechanisms. Also, designing and developing a system based on biological features such as mechanical stress at the targeted site, strength, complex viscoelastic, nonlinear, and anisotropic mechanical features have constantly been an area of consideration, as illustrated in Figure 1.

Not all disorders and tissues operate the same. . 

The accuracy and efficiency of bioengineered constructs are very challenging, as they require a deep understanding with regard to mechanisms of regeneration. New treatment approaches are required, as designing new nanostructures and constructs can provide more precise, target-specific scaffolds
with varying functionalities. For example, only drugs and/or heart transplantation solutions are available for cardiac diseases. In summary, bio-mimicked constructs possess advanced
architectures and surface topography like native tissues and organs to recover intrinsic properties of damaged tissues and organs.


At the time of filing use of PCL was quite limited as a scaffold for in vivo delivery. Use was typically limited to fabrication of 3D structures in culture (see e.g. Dash and Konkimalla). There is some discovery of use as a bone scaffold (see page 251 if Hutmacher et al and Table 3 Dash and Konkimalla). 
Unpredictability of the art. The physiological art is recognized as unpredictable. (MPEP 2164.03.) In cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws. In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.   
	Amount of experimentation required. The art of tissue engineering at the time of filing was an improving art but still wrought with a number of obstacles as set forth above. This is complicated by the claims which have gaps. First, the claims build a scaffold with “one or more crosslinked fibers”. It is not clear how to crosslink one fiber and how to have major peaks form one fiber. As well, the claims require implantation of the scaffold and then surrounding of the tissue defect. It is not clear how both steps are accomplished. If the scaffold is implanted than it is not clear how it can then be used to surround the defect. Third, the specification and the art teach that for repair of defects such as tendon, ligament and nerve, cells are required to build back the defect. However, the claims simply require use of a scaffold comprising fibers. There is no indication that the fibers are provided for any other reason than a support for growth of the cells.
Consequently, the prior art (and post-filing art) when combined with the lack of any disclosed direct experimental test of Applicant's hypothesis, shows that one of skill in the art at the time the invention was made would have had no basis to reasonably predict or conclude the claimed sequences could be identified given the lack of details necessary to identify those meeting the necessary functions. Though not controlling, the lack of working examples, is, nevertheless, a factor to be considered in a case involving both physiological activity and an undeveloped art. When a patent applicant chooses to forego exemplification and bases utility on broad terminology and general allegations, he runs the risk that unless one with ordinary skill in the art would accept the allegations as obviously valid and correct, the PTO may, properly, ask for evidence to substantiate them. Ex parte Sudilovsky, 21 USPQ2d 1702, 1705 (BPAI 1991); In re Novak, 134 USPA 335 (CCPA 1962); In re Fouche, 169 USPQ 429 (CCPA 1971). 
	Given the generic nature of the claims, Given the lack of guidance in the specification, the large and diverse group of administration recited and the highly unpredictable nature of the art, it is concluded that a person of skill in the art would have had to conduct undue experimentation in order to practice the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 26 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated Patel et al (WO 2012078472) and Simpson et al (US 20120221025; see entire document). This is a new rejection necessitated by applicant’s amendment. 
	Simpson et al teach construction of fibrous scaffolds (see e.g. ¶0035) which is anisotropic (see e.g. ¶0011). The fibers comprise collagen (see e.g. 0049).  These are used to repair nerve damage (see e.g. abstract). The fiber anisotropy is measured using Transform analysis (see e.g. ¶0100). 
		Yeo et al teach construction of fibrous scaffolds with collagen (see e.g. ¶0189) which is anisotropic (see e.g. ¶0323). These are used to repair tendon, ligament or nerve damage (see e.g. ¶0168). As evidenced above, the fiber anisotropy is measured using Fourier Transform analysis. 

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 26 is provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-25 of copending Application No. 16/989,307 in view of Patel et al (WO 2012078472) and Simpson et al (US 20120221025; see entire document). This is a new rejection necessitated by applicants’ amendment. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are drawn to scaffold wherein the fibers are analuyzd by FFT for anistropic.  Such scaffolds comprising thereof are known to be used for culturing and for treatment of defects as demonstrated by Patel and Simpson. Furthermore, the prohibition against obviousness double patenting is moot as the parent restriction has been withdrawn and no other safe harbor has been established. 
Additionally, if a patent resulting from the instant claims was issued and transferred to an assignee different from the assignee holding the copending Application No. 16/989,307, then two different assignees would hold a patent to the claimed invention of copending Application No. 16/989,307, and thus improperly there would be possible harassment by multiple assignees.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA MARVICH/Primary Examiner, Art Unit 1633                                                                                                                                                                                                        90x